

116 S3682 IS: To provide States, Tribal governments, and local governments with spending discretion for part of their Coronavirus Relief Fund payment.
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3682IN THE SENATE OF THE UNITED STATESMay 11, 2020Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo provide States, Tribal governments, and local governments with spending discretion for part of their Coronavirus Relief Fund payment.1.Coronavirus Relief Fund use of fundsEffective as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), subsection (d) of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act, is amended to read as follows: (d)Use of funds(1)In generalExcept as provided in paragraph (2), a State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section to cover only those costs of the State, Tribal government, or unit of local government that—(A)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19);(B)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and(C)were incurred during the period that begins on March 1, 2020, and ends on December 31, 2020.(2)State, Tribal, and local specific needsEach State, Tribal government, and unit of local government may use up to 25 percent of the amount paid to the State, Tribal government, or unit of local government under this section for any purpose, including for expenditures to satisfy a non-Federal share requirement for any aid, assistance, grant, or other financial relief provided by the Federal Government..